Name: Commission Regulation (EEC) No 3459/92 of 30 November 1992 authorizing the United Kingdom to permit an additional increase in the alcoholic strength of table wines and of quality wines produced in a specified region
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar
 Date Published: nan

 No L 350/60 Official Journal of the European Communities 1 . 12. 92 COMMISSION REGULATION (EEC) No 3459/92 of 30 November 1992 authorizing the United Kingdom to permit an additional increase in the alcoholic strength of table wines and of quality wines produced in a specified region THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Articles 18 (4) and 81 thereof, Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 3896/91 (4), and in particular Article 8 (2) thereof, Whereas, pursuant to Article 18 ( 1 ) of Regulation (EEC) No 822/87, Member States may permit an increase in the natural alcohol strength, actual or potential, within certain limits only ; Whereas because of the exceptionally bad weather in 1992 in certain winegrowing areas of the United Kingdom, marked by high summer rainfall and a lack of sunshine, the limits upon increase in the natural alcoholic strength as fixed by Article 18 ( 1 ) of Regulation (EEC) No 822/87 in many cases prevent production of the wines which are normally required by the market ; whereas, therefore, the Member State concerned should be autho ­ rized to permit in the areas affected an additional increase in the natural alcoholic strength as provided for in Article 18 (2) of Regulation (EEC) No 822/87 ; whereas provision should be made for the Member State to communicate to the Commission certain information, in particular pursuant to Commission Regulation (EEC) No 2240/89 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom is hereby authorized for the 1992/93 wine-growing year to permit an additional increase in the alcoholic strength laid down in respect of wine-growing zone A in Article 18 (2) of Regulation (EEC) No 822/87 as regards the products listed in the first subparagraph of Article 18 ( 1 ) of that Regulation, produced from grapes intended for the production of table wines and of quality wines produced in a specified region. Article 2 On the basis of the declarations referred to in the second subparagraph of Article 23 ( 1 ) of Regulation (EEC) No 822/87, the United Kingdom shall communicate to the Commission not later than 31 May 1993 particulars of the quantities of sugar, concentrated grape must and recti ­ fied concentrated grape must used to make an increase in the natural alcoholic strength of products referred to in Article 1 . Such communications shall give estimates of the quanti ­ ties of sugar, concentrated grape must and rectified concentrated grape must used to make an additional increase in alcoholic strength as provided for in Article 18 (2) of Regulation (EEC) No 822/87. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. 0 OJ No L 84, 27. 3. 1987, p. 59. (4) OJ No L 368, 31 . 12. 1991 , p. 3 . 0 OJ No L 215, 26. 7. 1989, p. 16 .